FILED
                                                                                     14-1019
                                                                                     11/10/2015 1:48:15 PM
                                                                                     tex-7765876
                                                                                     SUPREME COURT OF TEXAS
                                                                                     BLAKE A. HAWTHORNE, CLERK


                                          NO. 14-1019

                         IN THE SUPREME COURT OF TEXAS

                                      YVONNE CARDWELL,
                                                              Petitioner,
                                                  v.
                            WHATABURGER RESTAURANTS LLC,
                                                              Respondent.

               NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES



           Craig A. McDougal and S. Wesley Butler, attorneys ofrecord for Defendants U.S. Foods,

Inc. and Gilberto Louie Alarcon, hereby give notice of the change of the firm name from Crouch

& Ramey, L.L.P. to Kilpatrick, Townsend & Stockton LLP and change of email addresses as set

forth below:

                                            Craig A. McDougal
                                cmcdougal@kilpatricktownsend.com
                                             W. Alan Wright
                                al an. wri ght@kilpatricktownsend.com
                                             S. Wesley Butler
                                   wbutler@kilpatricktownsend.com
                                             Christin J. Jones
                                    cjones@kilpatricktownsend.com

                                Kilpatrick, Townsend & Stockton LLP
                                    2001 Ross Avenue, Suite 4400
                                         Dallas, Texas 75201
                                     Telephone: (214) 922-7100
                                      Facsimile: (214) 922-7101

          Please revise your records to reflect this new name and email addresses.




NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES                                          PAGE 1
95000.1104 I 323424.1
                                   Respectfully submitted,

                                   By:    Isl S. Wesley Butler
                                         Craig A. McDougal
                                         State Bar No. 13569850
                                         cmcdougal@kilpatricktownsend.com
                                         W. Alan Wright
                                         State Bar No. 22062700
                                         awright@kilpatricktownsend.com
                                         S. Wesley Butler
                                         State Bar No. 24045593
                                         wbutler@kilpatricktownsend.com
                                         Christin J. Jones
                                         State Bar No. 24070017
                                         cjones@kilpatricktownsend.com

                                         KILPATRICK TOWNSEND          &   STOCKTON,
                                         LLP
                                         2001 Ross Ave., Suite 4400
                                         Dallas, Texas 75201
                                         Telephone: (214) 922-7100
                                         Telecopier: (214) 922-7101

                                         ATTORNEYS FOR RESPONDENT
                                         WHATABURGER RESTAURANTS LLC

                            CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing has been
forwarded to the following counsel of record via first class mail, postage prepaid,
and/or electronic service on this lOTH day ofNovember, 2015.

          Jeffrey B. Pownell
          SCHERR & LEGATE, PLLC
          109 N. Oregon, lih Floor
          El Paso, Texas 79901
          Attorneys for Petitioner Yvonne Cardwell

                                         Isl S. Wesley Butler
                                         S. Wesley Butler

NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES                             PAGE2
95000.1104 I 323424.1